EXAMINER’S AMENDMENT

	This Office action is a reply to the amendment filed on 3/24/2021. Claims 1, 3 and 5-11 are pending. Claims 2 and 4 have been cancelled. No claims have been withdrawn. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In claim 3, line 3, between “the” and “translatory” insert—non-self-locking—
In claim 3, line 3, delete “the longitudinal” and replace with—a longitudinal—

Claims 1, 3 and 5-11 are pending.
Claims 2 and 4 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 3/24/2021 in light of the claim amendments filed on 3/24/2021 are persuasive. Further to applicant’s arguments, the prior art of record does not teach or disclose, alone or in combination the totality of the claimed invention, including the force flux arrangement of the energy absorption device between the drive and the non-self-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635